Per Curiam.
Plaintiff filed her complaint to obtain reformation of a mortgage from defendants to plaintiff and her deceased father. The basis for relief was the mistake of the scrivener in failing to designate the mortgagees, plaintiff and her father, as joint tenants with right of survivorship. The answer of defendants, filed in propria persona, consisted of general denials. The trial court denied plaintiff’s motion for summary judgment filed pursuant to GCR 1963, 117.2(2) and (3). On leave granted, plaintiff appeals.
The record demonstrates compliance with GCR 1963, 117.2 and establishes the mistake relied on. General denials in defendants’ answer did not controvert the proof of mistake, Doornbos v Nordman, 26 Mich App 278 (1970). Mistake of the scrivener is ground for reformation, Newland v Baptist Church Society of Bellevue, 137 Mich 335 (1904).
Reversed and remanded for entry of summary judgment for plaintiff. Plaintiff may recover her costs in both courts.